Citation Nr: 0409711	
Decision Date: 04/14/04    Archive Date: 04/21/04	

DOCKET NO.  01-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for right paracentral herniated 
disc, located at T11-12.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1989 to July 1995.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal in July 2003.


FINDING OF FACT

The veteran's right paracentral herniated disc located at T11-12 
is not related to her active service periods.


CONCLUSION OF LAW

Right paracentral herniated disc, located at T11-12, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pellegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C.A. §5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pellegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was a harmless 
error for the reasons specified below.

In the present case a substantially complete application was 
received in September 1999.  Thereafter, in a rating decision, 
dated in December 1999, the claim was denied.  Only after that 
rating action was promulgated did the AOJ, in April 2001 and 
October 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in her 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pellegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be nonprejudicial to a claimant.

The Court in Pellegrini found, on the one hand, that the failure 
to provide the notice until after the claimant has received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing her to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pellegrini.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was nonprejudicial to the 
appellant.  Id.  ("The Secretary has failed to demonstrate that, 
in this case, a lack of such a pre-AOJ decision notice was not 
prejudicial to the appellant.")

In light of these two findings of prejudice, the Board finds that 
the Court in Pellegrini has left open the possibility of a notice 
error being found to be nonprejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice to disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such, it is not a 
reasonable construction of §5103(a).  There is no bases for 
concluding that harmful error occurred simply because a claimant 
receives VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pellegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this would not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. §7261 (b)(2); see also Conway v. Principi, 353F. 3d 1369 
(Fed Cir. 2004) (there is no implicit exemption within notice 
requirements contained in 38 U.S.C.A. §5103 (a) from the general 
statutory commands set forth in §7261 (b) (2) that the Veterans 
Claims Court shall "take into account the rule of prejudicial 
error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a do novo basis and without 
providing any difference to the AOJ's decision.  As provided by 38 
U.S.C.A. §7104(a), all questions in a matter which under 38 
U.S.C.A. §511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such a final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to claims 
for Veterans benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pellegrini for the appellant to 
overcome.  See Pellegrini.   Similarly, a claimant is not 
compelled under 38 U.S.C.A. §5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimant's be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App 553 (1996);  see also 38 C.F.R. §20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While  notices 
provided to the appellant in April 2001 and October 2003 were not 
given prior to the first AOJ adjudication of the claim,  the 
notice was provided to the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b).  After the notice was 
provided, the case was readjudicate and a supplemental statement 
of the case was provided to the appellant simultaneous with the 
most recent notice.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, notwithstanding 
Pellegrini, to decide the appeal would not be prejudicial error to 
the claimant.

The Court's decision in Pellegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.15 
(b) must:  (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) and from the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§3.159(b)(1).

In this case, although the VCAA notice letter in April 2001 does 
not contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to VA 
any evidence pertaining to her claim in the October 2003 
supplemental statement of the case.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimant's are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. 
App. 553 (1996);  see also 38 C.F.R. §20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice were not fully satisfied in the initial VCAA notice, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Service connection may be established for a disability resulting 
from or personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§1110, 1131; 38 
C.F.R. §3.303.  The law also provides that service connection may 
be granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. §3.303(d).

The appellant asserts that her right paracentral herniated disc at 
T11-12 occurred when she fell a distance of approximately 6 feet 
from a platform during her active service.

Service medical records reflect that the appellant was seen in 
January 1994 with complaints of back pain.  However, these were 
related to left ureteral calculus.  In September 1994 she was seen 
with complaints of pain in the left hip area after falling in the 
hangar when slipping on some oil.  In November 1994 service 
medical records show that the veteran had mild tenderness of the 
left sacroiliac joint and February 1995 records show treatment for 
left hip pain.  The report of the veteran's June 1995 service 
separation examination reflects that she had chronic left hip 
sciatic pain, but indicates that her spine was normal.

The report of the June 1999 VA MRI indicates that there were small 
right paracentral herniated discs at the T11-12 level.

The report of the December 2000 VA examination notes the small 
herniated disc at T11-12, but does not offer any opinion regarding 
any etiology for this finding.

The report of a September 2002 VA examination reflects the 
examiner's opinion that the MRI finding of paracentral disc 
herniation at T11-12 was above the level of complaint documented 
in the records.  Therefore, the examiner did not believe that the 
paracentral disc herniation at T11-12 was related to the veteran's 
in-service injury.

The veteran has indicated her belief that the right paracentral 
herniated disc at T11-12 is related to her in-service injury.  
However, as a layperson, she is not qualified to offer a medical 
opinion with respect to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, her opinion with 
respect to the etiology of the right paracentral herniated disc at 
T11-12 will not be accorded any probative weight.  The probative 
medical evidence does not indicate that the veteran had any injury 
or findings of disability relating to the right paracentral disc 
at T11-12 during service.  The competent medical evidence after 
service indicates that this was first noted in 1999, and that it 
has no relationship to the veteran's in-service injury.  
Therefore, in light of the fact that there is no probative 
evidence in support of the veteran's claim, and there is probative 
medical evidence that is against her claim, a preponderance of the 
evidence is against the claim for service connection for right 
paracentral herniated disc at T11-12.


ORDER

Service connection for right paracentral herniated disc at T11-12 
is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



